Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Election/Restriction filed on February 4, 2021 is acknowledged.  Claims 1-4 were previously canceled and claims 5-9 are pending in the instant application. 

Election/Restrictions
Applicant elected without traverse a small molecule inhibitor of Jak1/2 such as Ruxolitinib from List I and Alzheimer’s from List II in the reply filed on February 4, 2021.  
The restriction requirement is deemed proper and made FINAL in this office action.  Claim 9 is withdrawn as being drawn to a non-elected species.  Claims 5-8 are examined on the merits of this office action. 

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.


Claim Objection
Claim 8 is objected to for the following minor informality: claim 1 contains the acronym “XLF Syndrome”, and an acronym in the first instance of claims should be expanded upon/spelled out with the acronym indicated in parentheses, i.e., XLF (X-linked lymphoproliferative). The abbreviations can be used thereafter.



Claim Rejections – 35 USC § 112, first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating specific neurodegenerative diseases such as ALS and Alzheimer’s disease, does not reasonably provide enablement for treatment of all neurodegenerative diseases.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/use the invention commensurate in scope with these claims. 
To comply with the enablement requirements of 35 U.S.C. §112, first paragraph, a specification must adequately teach how to make and how to use a claimed invention throughout its scope, without undue experimentation.  Plant Genetic Systems N.V. v. DeKalb Genetics Corp., 315 F.3d 1335, 1339, 65 USPQ2d 1452, 1455 (Fed. Cir. 2003).  There are a variety of factors which may be considered in determining whether a disclosure would require undue experimentation.  These factors include: (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.  In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).

The Nature of the Invention 
The claims are drawn to “A method of treating a neurodegenerative disease in a subject in need thereof, the method comprising administering to the subject a therapeutically effective amount of one or more inhibitors of TANK Binding Kinase 1 (TBK1), I kappa B kinase (IKK), Signal Transducer and Activator of Transcription 1 (STAT1), and/or Janus Kinase 1 and/or Janus Kinase 2 (Jakl/2), thereby treating the neurodegenerative disease in the subject” (see claim 5).  Claim 8 further claims wherein the neurodegenerative disorder is “wherein the neurodegenerative disease is Alzheimer's disease, amyotrophic lateral sclerosis, frontotemporal dementia, Cockayne Syndrome (CS), Xeroderma Pigmentosum (XP), Trichothiodystrophy (TTD), Ataxia with Occulomotor Apraxia-1 (AOA1), Spinocerebellar Ataxia with Axonal Neuropathy (SCAN1), Ataxia Telangiectasia (A-T) or A-T Like Disease (ATLD), ATR- Seckel Syndrome, Nijmegen Breakage Syndrome (NBS), LIG4 Syndrome, Aicardi- Goutier's syndrome and related interferonopathies, Down's Syndrome, or XLF Syndrome”.


The breadth of the claims
The claims are broad with respect to the patient population to be treated which encompasses any neurodegenerative disorder and also encompasses prevention based on the definition of treating (as found in paragraph 0048, PGPUB).  Regarding “Neurodegenerative diseases”, Applicant’s specification states “Described herein is the identification and validation of inhibitors (NK-6, NK-7, NK-8, NK-9, NK-10) and their cognate targets as well as components in their signaling pathway that leads to neurodegeneration. Interference with one or more of these validated targets by these inhibitors may prevent neurodegeneration in Alzheimer's disease, amyotrophic lateral sclerosis (ALS), frontotemporal dementia (FTD), viral mediated encephalitis and other neurodegenerative diseases in vivo that are triggered by long (>34 nt), cytoplasmic dsRNA.  Thus, described herein are methods for treating a neurodegenerative disease in a subject in need thereof” (see paragraph 0005-0006). The specification further states “In some embodiments, the neurodegenerative disease is Alzheimer's disease, amyotrophic lateral sclerosis, frontotemporal dementia, Cockayne Syndrome (CS), Xeroderma Pigmentosum (XP), Trichothiodystrophy (TTD), Ataxia with Occulomotor Apraxia-1 (AOA1), Spinocerebellar Ataxia with 
[0016] In some embodiments, the amyotrophic lateral sclerosis (ALS) is C9orf72-linked ALS, fused in sarcoma (FUS)-linked ALS, TAR DNA-binding protein 43 (TDP-43)-linked ALS, C9orf72-linked frontotemporal dementia (FTD), FUS-linked FTD, and TDP-43-linked FTD, C9orf72-linked AD, or sporadic ALS” (See paragraphs 0015-0016, PGPUB).  The specification further states “As used in this context, to "treat" means to ameliorate at least one symptom or sign of the disorder associated with neurodegeneration, e.g., improvement in trajectory of psychometric testing, reduction or delay/slowing of brain atrophy on MRI, reversal of hypometabolism on PET imaging, decreased progression of or amyloid or tau pathology on PET imaging. Often, neurodegeneration results in a loss of cognitive, sensory, or physical (motor) function; thus, a treatment can result in a reduction in rate or severity of loss of cognitive, sensory or physical (motor) function and a return or approach to normal cognitive, sensory or physical (motor) function, or preservation of cognitive or physical function. Administration of a therapeutically effective amount of a compound described herein for the treatment of a condition associated with neurodegeneration will result in decreased neuronal cell death” (see paragraph 0037, PGPUB).  Thus, the claims encompass treatment/prevention of any neurodegenerative disease and any symptom or sign of the disorder associated with neurodegeneration.
The specification is not enabled for treatment or prevention of any neurodegenerative disease/condition associated with neurodegeneration given that (i) the genus is vast and highly unpredictable; and (ii) Applicant’s specification is not representative of the full-scope of the genus which encompasses prevention and treatment of any neurodegenerative disease. 
	 
The State of the Prior Art and the predictability or unpredictability of the art
The state of the art is relatively low with regards to treatment of neurodegenerative diseases broadly.  There is no prior art to date that discloses use of a drug to treat or prevent neurodegenerative diseases broadly mainly due to the unpredictability and the differing mechanisms involved with different neurodegenerative diseases.

Regarding specifically Jak1/2 inhibitors (the elected species). Qin teaches that the Jak1/2 inhibitor AZD1480 inhibited neuroinflammation in a mouse model of Parkinson’s disease (see abstract).  
The lack of significant guidance from the present specification and/or prior art with regard to actual treatment or prevention of neurodegenerative diseases broadly makes practicing the claimed invention unpredictable.  


The Relative Skill of Those in the Art 
It is not of skill to those in the art to treat or prevent neurodegenerative diseases broadly with an inhibitor of Jak1/2 (the elected species of inhibitor).

Amount of Guidance/ The Presence or Absence of Working Examples
Applicants reduce to practice the following: Example 1 discloses use of BX795 (TBK1 inhibitor), TPCA1 (IKK inhibitor) reversed poly-IC mediated neurodegeneration (dsRNA).  Example 1 further discloses the JAK1 inhibitor Filgotinib, JAK2 inhibitors Pacritinib-1, XL019 and TG101348, JAK1/2 inhibitors Ruxolitinib, CYT387 and Baricitinib also blocked neurodegeneration in the same model (see Example 1, pages 41-43 of the specification).
There are no examples of prevention of any neurodegenerative disorder.  The working examples provided are not sufficient to provide enablement for treatment or prevention of any neurodegenerative disorder given (i) the genus is vast and highly unpredictable; and (ii) Applicant’s specification is not representative of the full-scope of the genus which encompasses prevention/treatment of any neurodegenerative disorder which have varying pathological mechanisms and high level of unpredictability with regards to treatment.


The Quantity of Experimentation Necessary  

Considering the factors above, in particular the lack of guidance and/or working examples provided in light of the high unpredictability in the art regarding treatment or prevention of ANY neurodegenerative disorder, the skilled artisan would be burdened with undue experimentation in determining if the composition of the instant invention would be effective at treating or preventing any neural injury.
The “predictability or lack thereof” in the art refers to the ability of one skilled in the art to extrapolate the disclosed or known results to the claimed invention. If one skilled in the art can readily anticipate the effect of a change within the subject matter to which the claimed invention pertains, then there is predictability in the art. On the other hand, if one skilled in the art cannot readily anticipate the 
When the above factors are weighed, it is the examiner's position that one skilled in the art could not practice the invention without undue experimentation. 
Therefore, in view of the Wands factors, the claims appear to require undue experimentation to use the full scope of the claimed invention. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 5-6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tan (US20100069479 A1).
Tan discloses a method of treating a neurodegenerative disease comprising administering a JAK/STAT pathway inhibitor (see claim 1).  Regarding claims 5 and 8, Tan discloses wherein the neurodegenerative disease is Alzheimer’s, MS, ALS or Parkinson’s (see claim 2).  Tan discloses wherein the JAK inhibitor is 2-(1,1-Dimethylethyl)-9-fluoro-3,6-dihy dro-7H-benzh-imidaz 4.5-f isoquinolin-7-one (see Example 1, paragraph 0060, lines 7-8), EGCG (see claims 9-11) and that neuronal injury was inhibited with this JAK inhibitor (see paragraph 0060, lines 10-12). 
Regarding claims 5-6, both EGCG and is 2-(1,1-Dimethylethyl)-9-fluoro-3,6-dihy dro-7H-benzh-imidaz 4.5-f isoquinolin-7-one are considered small molecule inhibitors of JAK1/2 as evidenced by Ning ( Biol. Pharm. Bull. 38, 1700–1706 (2015), see abstract,) and Calbiochem (see attached handout, 	JAK Inhibitor I - CAS 457081-03-7 – Calbiochem, accessed on 4/27/2021).




Claim(s) 5-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu (J Immunol. 2014 January 1; 192(1): 59–72).
Liu teaches a method of treating a neurodegenerative disease comprising administering AZD1480 (an inhibitor of JAK1/JAK2) (see abstract, lines 8-13)   Liu discloses wherein the neurodegenerative disease is Multiple sclerosis (see abstract, page 3, “EAE induction, Assessment and Treatment with AZD1480)   
Regarding claims 5-7, AZD1480 is considered a small molecule inhibitors of JAK1/2 (see abstract of Liu, line 8).  Liu concludes that “In this study, we have utilized a specific inhibitor of the JAK/STAT pathway, AZD1480, and documented a striking beneficial immunomodulatory effect in five different models of EAE. Importantly, AZD1480 treatment was administered at the onset of disease and in a therapeutic manner after the appearance of clinical symptoms, with potent clinical efficacy. These findings collectively suggest the JAK/STAT axis may serve as a therapeutic target for intervention in MS, as well as other neuroinflammatory conditions such as Parkinson's disease, Spinal Cord Injury and Alzheimer's disease (see conclusion, page 12, last paragraph, last 8 lines).  Liu teaches treatment with an inhibitor in amount that was effective for treating said disease (see abstract, lines 10-18).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ferraiuolo (WO2017051188 A1).
Ferraiuolo teaches a method of treating or preventing a neurodegenerative disease comprising administering Ruxolitinib (a JAK/STAT pathway inhibitor) (see claims 1, 16 and Table 2).  
Regarding claim 8, Ferraiuolo discloses wherein the neurodegenerative disease is ALS (see claim 22.  
Regarding claims 5-6, Ruxolitinib is a considered an inhibitor of Jak1/2 protein as evidenced by Applicant’s own specification (see Table A, page 7 of specification).
Ferraiuolo teaches use of Ruxolitinib for treatment of neurodegenerative disorders but does not provide a specific example.  However, it would have been obvious before the effective filing date of the claimed invention to use Ruxolitinib (which is taught by Richardson as a IRAKI inhibitor and inhibitor of MyD88-dependent TLR/IL-R1 signaling) for treatment of ALS given that Ruxolitinib specifically teaches using Ruxolitinib for this purpose (see claim 16 and table 2) and that Ruxolitinib has IRAKI inhibiting 
Ferraiuolo teaches administering a therapeutically effective amount to inhibiting EGFR signaling and MyD88-dependent TLR/IL-R1 signaling for treatment of said disease (see page 19, lines 4-8).

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829.  The examiner can normally be reached on Monday-Friday 7:30-5:30 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.